Exhibit 10-vv
 






BELLSOUTH CORPORATION DIRECTORS'
COMPENSATION DEFERRAL PLAN
(As Amended and Restated Effective as of January 1, 2005)
 


BellSouth Corporation ("BellSouth") adopted the BellSouth Corporation Directors'
Compensation Deferral Plan (the "Plan") on November 25, 1996, and the Plan was
subsequently amended from time to time.  The Plan is now amended and restated
effective as of January 1, 2005, and as so amended and restated is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, with respect to all benefits under the Plan that are subject
to Section 409A.  Also, the Plan as restated, among other things, provides that
no further elections to defer compensation may be made under the Plan after
December 31, 2005, and coordinates Plan administration provisions applicable
after the planned merger of BellSouth and AT&T Inc. with provisions of
BellSouth's Rabbi Trust Agreements.


BACKGROUND AND PURPOSE


A.  Goal.  BellSouth desires to provide nonemployee members of its Board of
Directors, and nonemployee members of the Board of Directors of those of its
affiliated companies that participate in the Plan, with an opportunity (i) to
defer the receipt and income taxation of a portion of such directors' retainers,
fees, and other compensation as described in the Plan; and (ii) to receive an
investment return on those deferred amounts which approximates the return of
BellSouth stock, and an indexed rate of interest.


B.  Purpose.  The purpose of the Plan is to set forth the terms and conditions
pursuant of which these deferrals may be made and deemed invested and to
describe the nature and extent of the directors' rights to their deferred
amounts.


C.  Type of Plan.  The Plan constitutes an unfunded, nonqualified deferred
compensation plan.


D.  No Deferrals after 2005.  Notwithstanding anything to the contrary herein,
no Deferral Elections will be permitted under the Plan after December 31, 2005.


      


ARTICLE I
DEFINITIONS


For purposes of the Plan, each of the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.


1.1  "Account" shall mean, with respect to a Participant or Beneficiary, the
total dollar amount or value evidenced by the last balance posted in accordance
with the terms of the Plan to the account record established for such
Participant or Beneficiary with respect to the Deferral Contributions of such
Participant for any Plan Year.  "Account" shall also refer to a Master Account.


1.2  "Affiliate" shall mean at any time any corporation, joint venture or
partnership in which BellSouth owns directly or indirectly, (i) with respect to
a corporation, stock possessing at least ten percent (10%) of the total combined
voting power of all classes of stock in the corporation, or (ii) in the case of
a joint venture or partnership, a ten percent (10%) or greater interest in the
capital or profits of such joint venture or partnership.


1.3  "BellSouth" shall mean BellSouth Corporation, a Georgia corporation, or any
successor entity.


1.4  "Beneficiary" shall mean, with respect to a Participant, the person(s)
determined in accordance with Section 5.5 to receive any death benefits that may
be payable under the Plan upon the death of the Participant.


1.5  "Board" shall mean the Board of Directors of BellSouth.


1.6  "Business Day" shall mean each day on which the New York Stock Exchange
operates and is open to the public for trading.


1.7  "Code" shall mean the Internal Revenue Code of 1986, as amended.


1.8  "Company Stock" shall mean the $1.00 par value per share voting common
stock of BellSouth; provided that, after the Merger, "Company Stock" shall mean
the $1.00 par value per share voting common stock of AT&T Inc.


1.9  "Compensation" shall mean the total of the directors' fees and retainers
which actually would be payable to a Nonemployee Director during a Plan Year
absent a Deferral Election under this Plan.


1.10  "Credited Interest Rate" shall mean, for each Plan Year, the rate of
return equal to Moody's Monthly Average of Yields of Aa Corporate Bonds, as
published by Moody's Investors Service, Inc., for the month of July immediately
preceding such Plan Year.  If such rate (or any alternative rate described in
this sentence) is at any time no longer available, the Plan Administrator shall
designate an alternative rate which in the Plan Administrator's reasonable
judgment is generally comparable to the rate described in the preceding
sentence, and such alternative rate shall thereafter be the Credited Interest
Rate.


1.11  "Deferral Contributions" shall mean, for each Plan Year, that portion of a
Participant's Compensation and that portion of a Participant's Stock Grant
deferred under the Plan pursuant to Section 3.2.


1.12  "Deferral Election" shall mean a written election form provided by the
Plan Administrator on which a Nonemployee Director may elect to defer under the
Plan all or a portion of such individual's Compensation and/or Stock Grant for a
Plan Year.


1.13  "Effective Date" shall mean January 1, 2005, the date as of which this
most recent amendment and restatement of the Plan is effective, except to the
extent that the Plan expressly provides a different effective date with respect
to specific Plan provisions.


1.14  "Election Deadline" shall mean, with respect to a Plan Year:


(a)  For a Nonemployee Director who is then a member of the Board, the November
30 (or if November 30 is not a Business Day, the last Business Day immediately
preceding November 30) immediately preceding the first day of such Plan Year.


(b)      For a Nonemployee Director who is first elected by shareholders to be a
member of the Board after (or within thirty (30) days before) the Election
Deadline described in Section 1.14(a) above with respect to a Plan Year, the
date which is thirty (30) days after the date the Nonemployee Director first
becomes eligible to participate in the Plan.


1.15  "Election Package" shall mean a package consisting of a Deferral Election,
an Investment Election and such other forms and documents distributed to
Nonemployee Directors by the Plan Administrator for the purpose of allowing them
to elect to actively participate in the Plan for a Plan Year.


1.16  "Interest Income Option" shall mean the Investment Option described in
Section 4.4, pursuant to which a Participant's deemed investment earnings are
determined on the basis of the Credited Interest Rate.


1.17  "Interest Income Subaccount" shall mean a bookkeeping subaccount
reflecting that portion of a Participant's Account for each Plan Year which is
deemed to be invested in the Interest Income Option.


1.18  "Investment Election" shall mean a written election form provided by the
Plan Administrator on which a Nonemployee Director may elect to have such
individual's Deferral Contributions for a Plan Year (and all investment earnings
attributable thereto) deemed invested in either the Stock Unit Option and/or the
Interest Income Option, to the extent permitted under the terms of the Plan.


1.19  "Investment Options" shall mean the Stock Unit Option and the Interest
Income Option.


1.19A   "Master Account" shall have the meaning ascribed to such term in Article
VI-A.


1.20  "Merger" shall mean the planned merger, pursuant to the Agreement and Plan
of Merger dated as of March 4, 2006 (the "Merger Agreement"), by and among
BellSouth, AT&T Inc. ("AT&T"), and ABC Consolidation Corp., a Georgia
corporation and wholly-owned subsidiary of AT&T ("Merger Sub"), pursuant to
which, at the "Effective Time" (as defined in the Merger Agreement), BellSouth
will be merged with and into the Merger Sub.


1.21  "Nonemployee Director" shall mean a member of the Board, or a member of
the Board of Directors of any other Participating Company, who is not
concurrently a common law employee of a Participating Company.


1.22  "Participant" shall mean any person participating in the Plan pursuant to
the provisions of Article II.


1.23  "Participating Company" shall mean BellSouth and each Affiliate which, by
action of its Board of Directors (or equivalent governing body), adopts the Plan
as a Participating Company with the approval of the Plan Administrator.


1.24  "Plan" shall mean the BellSouth Corporation Directors' Compensation
Deferral Plan, as contained herein and all amendments hereto.


1.25  "Plan Administrator" shall mean the person(s) determined under Section 9.4
to the extend said Section is applicable, and otherwise shall mean the Chief
Executive Officer of BellSouth and any individual or committee the Chief
Executive Officer designates to act on his or her behalf with respect to any or
all of the Chief Executive Officer's responsibilities hereunder; provided, the
Board may designate any other person or committee to serve in lieu of the Chief
Executive Officer as the Plan Administrator with respect to any or all of the
administrative responsibilities hereunder.


1.26  "Plan Year" shall mean each fiscal year period beginning on May 1 and
ending on April 30 of the succeeding calendar year.


1.27  "Rabbi Trust Agreements" shall mean (i) the BellSouth Corporation Trust
Under Board of Directors Benefit Plan(s) and (ii) the BellSouth
Telecommunications, Inc. Trust Under Board of Directors Benefit Plan(s), as
amended from time to time.


1.28  "Section 409A" shall mean Code Section 409A and the Treasury regulations
or other authoritative guidance issued thereunder.  Whenever the terms "subject
to Section 409A" or "to the extent permitted by Section 409A" (or any such
similar reference so as to indicate that a Plan provision is subject to Section
409A) are used, such terms shall be interpreted to mean that the applicable Plan
provision shall be effective only if and to the extent such provision would not
trigger penalty taxes or interest under Section 409A.
 
        1.29  "Stock Grant" shall mean for each Plan Year the annual grant of
shares of Company Stock awarded to Nonemployee Directors.


1.30  "Stock Unit" shall mean an accounting entry that represents an unsecured
obligation of a Participating Company to pay to a Participant an amount which is
based on the fair market value of one share of Company Stock as set forth
herein.  A Stock Unit shall not carry any voting, dividend or other similar
rights and shall not constitute an option or any other right to acquire any
equity securities of BellSouth.


1.31  "Stock Unit Option" shall mean the Investment Option described in Section
4.3, pursuant to which a Participant's deemed investment earnings are determined
by the rate of return (determined as provided in the Plan) applicable to Stock
Units.


1.32  "Stock Unit Subaccount" shall mean a bookkeeping subaccount reflecting
that portion of a Participant's Account for each Plan Year which is deemed to be
invested in the Stock Unit Option.


1.33  "Valuation Date" shall mean (i) for purposes of Article V, each December
31 (or, if December 31 is not a Business Day, the last Business Day immediately
preceding December 31), and (ii) for all other purposes, each April 30, July 31,
October 31, and January 31 (or if any such date is not a Business Day, the last
Business Day immediately preceding such date), and each other day declared by
the Plan Administrator to be a Valuation Date.


      

 
ARTICLE II
ELIGIBILITY AND PARTICIPATION




2.1  Annual Participation.  Each individual who is a Nonemployee Director as of
the first day of a Plan Year and is a member of the Board before the beginning
of such Plan Year shall be eligible to defer all or a portion of such
individual's Compensation and Stock Grant and thereby to actively participate in
the Plan for such Plan Year.  Such individual's participation shall become
effective as of the first day of such Plan Year, assuming such individual
properly and timely completes the election procedures described below."


2.2  Interim Plan Year Participation.  Each individual who becomes a Nonemployee
Director during a Plan Year shall be immediately eligible to make a Deferral
Election and thereby to participate actively in the Plan for the remainder of
such Plan Year.


2.3  Election Procedures.  Each Nonemployee Director shall elect to defer all or
a portion of such individual's Compensation, all or a portion of such
individual's Stock Grant, or both, and thereby become an active Participant for
a Plan Year by delivering a completed Deferral Election and an Investment
Election by the Election Deadline.  The Plan Administrator also may require the
Nonemployee Director to complete other forms and provide other data, as a
condition of participation in the Plan.


2.4  Cessation of Eligibility.  A Nonemployee Director's active participation in
the Plan shall terminate, and such individual shall not be eligible to make any
additional Deferral Contributions for any portion of a Plan Year following the
date such individual's service as a Nonemployee Director with BellSouth and all
Participating Companies terminates (unless such individual once again becomes a
Nonemployee Director later in such Plan Year).  In addition, an individual who
actively participated in the Plan during prior Plan Years but who is not a
Nonemployee Director or does not complete the election procedures, for a
subsequent Plan Year, shall cease active participation in the Plan for such
subsequent Plan Year.  Even if an individual's active participation in the Plan
ends, such individual shall remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of such individual's Accounts is
distributed from the Plan, or (ii) the date such individual again becomes a
Nonemployee Director and recommences active participation in the Plan.  During
the period of time that an individual is an inactive Participant in the Plan,
such individual's Accounts shall continue to be credited with deemed earnings as
provided in the Plan.


2.5  Limitations on New Elections.  Notwithstanding anything to the contrary
herein, after December 31, 2005, no Deferral Elections will be permitted under
the Plan.


       
      
ARTICLE III
PARTICIPANTS' ACCOUNTS: DEFERRAL CONTRIBUTIONS
 


 
    3.1  Participants' Accounts.  
 
          (a)  Establishment of Accounts.  The Plan Administrator shall
establish and maintain an Account on behalf of each Participant to each Plan
Year for which the Participant makes Deferral Contributions.  The Plan
Administrator shall credit each Participant's Account with the Participant's
Deferral Contributions for such Plan Year and earnings attributable thereto, and
shall maintain such Account until the value thereof has been distributed to or
on behalf of the Participant or the Participant's Beneficiary.


          (b)  Nature of Contributions and Accounts.  The amounts credited to a
Participant's Accounts shall be represented solely by bookkeeping
entries.  Except as provided in Article VIII, no monies or other assets shall
actually be set aside for such Participant, and all payments to a Participant
under the Plan shall be made from the general assets of the Participating
Companies.
    
          (c)  Several Liabilities.  Each Participating Company shall be
severally (and not jointly) liable for the payment of benefits under the Plan
under Deferral Elections executed by Nonemployee Directors with, and while
serving as a Nonemployee Director of, such Participating Company.
 
          (d)  General Creditors.  Any assets which may be acquired by a
Participating Company in anticipation of its obligations under the Plan shall be
part of the general assets of such Participating Company.  A Participating
Company's obligation to pay benefits under the Plan constitutes a mere promise
of such Participating Company to pay such benefits, and a Participant or
Beneficiary shall be and remain no more than an unsecured, general creditor of
such Participating Company.
 
    3.2  Deferral Contributions.  Each Nonemployee Director may irrevocably
elect to have Deferral Contributions made for a Plan Year by completing in a
timely manner a Deferral Election and an Investment Election and following other
election procedures as provided in Section 2.3.  Subject to any modifications,
additions or exceptions that the Plan Administrator, in its sole discretion,
deems necessary, appropriate or helpful, and that are made in compliance with
Section 409A, the following terms shall apply to such Deferral Elections:
 
          (a)  Effective Date.  A Participant's Deferral Election for all or a
portion of a Plan Year shall be effective beginning with the first Compensation
or Stock Grant paid (i) in such Plan Year with respect to a Participant
participating for the entire Plan Year, and (ii) with respect to a Participant
participating for a portion of a Plan Year, in the calendar month following the
calendar month in which the Participant makes a Deferral Election.  To be
effective, a Participant's Deferral Election must be made by the Election
Deadline.  Any Nonemployee Director who fails to deliver a Deferral Election, or
to complete any of the other requisite election procedures, in a timely manner,
shall be deemed to have elected not to participate in the Plan for that Plan
Year.


          (b)  Term. Each Participant's Deferral Election regarding Compensation
for a Plan Year shall remain in effect with respect to a portion of all
Compensation paid or payable during such Plan Year, but shall not apply to any
subsequent Plan Year.
 
  (c)  Amount

            (i)  Compensation Deferrals.  To defer Compensation, a Nonemployee
Director's Deferral Election shall specify a whole percentage, in increments of
ten percent (10%), of Compensation for a Plan Year to be deferred.  A
Nonemployee Director may defer for any Plan Year up to one hundred percent
(100%) of the Nonemployee Director's Compensation for such Plan Year.  The
percentage so elected shall be withheld from each payment of Compensation
otherwise payable to such Nonemployee Director during the Plan
Year.  Notwithstanding any provision of this Plan or a Deferral Election to the
contrary, however, the amount withheld from any payment of Compensation shall be
reduced automatically, if necessary, so that it does not exceed the amount of
such payment net of all withholding, allotments and deductions, other than any
reduction pursuant to such Deferral Election.  No amounts shall be withheld
during any period an individual ceases to receive Compensation as a Nonemployee
Director for any reason during the Plan Year.  No adjustment shall be made in
the amount to be withheld from any subsequent payment of Compensation for a Plan
Year to compensate for any missed or reduced withholding amounts above.
 
            (ii)  Stock Grant Deferrals.  To defer from a Stock Grant, a
Nonemployee Director's Deferral Election shall specify the number of shares of
Company Stock, in increments of one hundred (100) shares, to be deferred.  A
Nonemployee Director may defer for any Plan Year up to one hundred percent
(100%) of the Stock Grant awarded for such year.
 
          (d)  Revocation.  Once made for a Plan Year, a Participant may not
revoke a Deferral Election for such Plan Year.
 
          (e)  Crediting of Deferral Contributions.  The Plan Administrator
shall credit to each Participant's Account for a Plan Year the amount of
Compensation or Stock Grant, or both, reflected on the Participant's Deferral
Election as of the date(s) on which such Compensation or Stock Grant would have
been paid if not subject to the Participant's Deferral Election.
 
    3.3Deferral Elections and Multiple Participating Companies.  Any Deferral
Election which is timely executed and delivered to the Plan Administrator shall
be effective to defer Compensation and Stock Grant earned by the Participant
from the Participating Company with respect to which such Participant is a
Nonemployee Director at the time of the election, or any other Participating
Company with respect to which such 
Participant is a Nonemployee Director during the Plan Year for which the
Deferral Election is effective.  In particular, a Participant (i) who timely
executes and delivers a Deferral Election while serving as a Nonemployee
Director of one Participating Company and subsequently becomes a Nonemployee
Director of another Participating Company, or (ii) who ceases service as a
Nonemployee Director and subsequently becomes a Nonemployee Director of another
Participating Company, shall have the Compensation and Stock Grant that is paid
or payable to him by both Participating Companies reduced under the terms of the
Deferral Election and the Plan as if the moves had not occurred; provided, that,
as provided in Section 3.2(c), no amounts of Compensation shall be withheld
attributable to any portion of the Plan Year during which he is not receiving
Compensation as a Nonemployee Director of a Participating Company.
 
    3.4  Vesting.  A Participant shall at all times be fully vested in such
Participant's Deferral Contributions and all deemed investment earnings
attributable thereto.



 
ARTICLE IV
DETERMINATION AND CREDITING OF INVESTMENT RETURN


 
4.1  General Investment Parameters.  The rate of return credited to each
Participant's Accounts shall be determined on the basis of the Investment
Option(s) applicable to the Participant's Accounts, as set forth in this Article
IV.
 
4.2  Deemed Investments.  The manner in which each Participant's Deferral
Contributions for each Plan Year shall be deemed invested in and between the
Stock Unit Option and/or the Interest Income Option, shall be determined in
accordance with the following terms:
 
          (a)  Nature of Deemed Investments.  A deemed investment in the Stock
Unit Option and/or Interest Income Option shall be for the sole purpose of
determining the rate of return to be credited to a Participant's Account, and
shall not be treated or interpreted in any manner whatsoever as a requirement or
direction to actually invest assets in Company Stock, an interest income fund,
or any other investment media.  The Plan, as an unfunded, nonqualified deferred
compensation plan, at no time shall have any actual investment of assets
relative to the benefits or Accounts hereunder.
 
          (b)  Investment of Contributions.  All deferrals of Compensation
otherwise payable in the form of Company Stock, and all deferrals of Stock
Grants, shall be deemed invested in the Stock Unit Option.  Notwithstanding the
foregoing, all deferrals of Compensation otherwise payable with respect to
special meetings of the Board (or a committee of the Board) shall be deemed
invested in the Interest Income Option.  With respect to deferrals of
Compensation otherwise payable in cash, a Nonemployee Director shall complete an
Investment Election prescribing the percentage of such Deferral Contributions
for the Plan Year that will be deemed to be invested in the Stock Unit Option
and/or the Interest Income Option; provided, such Investment Election shall
specify one of the three alternatives, as follows:
 
            (i)  100% of such Deferral Contributions for the Plan Year shall be
deemed invested in the Stock Unit Option;
 
            (ii)  100% of such Deferral Contributions for the Plan Year shall be
deemed invested in the Interest Income Option; or
 
            (iii)  50% of such Deferral Contributions for the Plan Year shall be
deemed invested in the Stock Unit Option, and 50% of such Deferral Contributions
for the Plan Year shall be deemed invested in the Interest Income Option.
 
          (c)  Investment of Existing Account Balances.  A Participant may not
make an Investment Election changing the percentage of an existing Account
balance that will be deemed to be invested in the Stock Unit Option and/or the
Interest Income Option.  Once a deemed investment is made with respect to an
Account, it shall continue to apply with respect to such Account until all
amounts in such Account are distributed.
 
          (d)  Investment Subaccounts.  For the sole purpose of tracking a
Participant's investment elections and calculating investment earnings
attributable to a Participant's Account for a Plan Year pursuant to the terms of
this Article IV, the Plan Administrator shall establish and maintain for such
Participant for such Plan Year a Stock Unit Subaccount and an Interest Income
Subaccount, as necessary, the total of which shall equal such Participant's
Account for such Plan Year.
 
4.3  Stock Unit Options.
 
          (a)  Stock Unit Subaccount.  To the extent that a Nonemployee
Director's Deferral Contributions for a Plan Year are deemed to be invested in
the Stock Unit Option, the Participant's Stock Unit Subaccount for such Plan
Year shall be credited, as of the date(s) on which Compensation or Stock Grants
which comprise such Deferral Contributions would have been paid if not subject
to the Participant's Deferral Election, with a number of Stock Units equal to
(i) with respect to Stock Grants and Compensation that would be payable in the
form of Company Stock if not deferred, the number of shares of Company Stock
that would be so payable, and (ii) with respect to Compensation that would be
payable in the form of cash if not deferred, the number of full and fractional
shares of Company Stock that could have been purchased with such cash at the
average of the high and low sales prices of one share of Company Stock on the
New York Stock Exchange for the period of five Business Days ending on the date
such Compensation is so credited (or the period of five Business Days ending on
the immediately preceding Business Day if such date is not a Business Day).
 
          (b)  Cash Dividends.  As of each date on which a cash dividend has
been paid on Company Stock, the number of Stock Units credited to a
Participant's Stock Unit Subaccount for each Plan Year shall be increased by a
number of additional Stock Units equal to the quotient of (i) the amount of
dividends that would have been paid on the number of shares of Company Stock
equivalent to the number of Stock Units credited to such subaccount as of such
dividend payment date, divided by (ii) the average of the daily high and low
sales prices of one share of Company Stock on the New York Stock Exchange for
the period of five Business Days ending on such dividend payment date (or the
period of five Business Days ending on the immediately preceding Business Day if
such date was not a Business Day).
 
          (c)  Adjustments.  In the event of any change in outstanding shares of
Company Stock, by reclassification, recapitalization, merger, consolidation,
spin-off, combination, exchange of shares, stock split, reverse stock split or
otherwise, or in the event of the payment of a stock dividend on Company Stock,
or in the event of any other increase or decrease in the number of outstanding
shares of Company Stock, other than the issuance of shares for value received by
BellSouth or the redemption of shares for value, the Plan Administrator shall
adjust the number and/or form of Stock Units in the manner it deems appropriate
in its reasonable judgment to reflect such event, including substituting or
adding publicly traded shares of companies other than the Company as a basis for
determining Stock Units.  The Plan Administrator similarly shall make such
adjustments as it deems are appropriate in its reasonable judgment in the form,
including the basis of measurement, of Stock Units in the event all shares of
Company Stock cease for any reason to be outstanding or to be actively traded on
the New York Stock Exchange.  In the event the Plan Administrator determines in
its reasonable judgment that it would not be possible to appropriately reflect
an event under this paragraph (c) by adjusting the number and/or form of Stock
Units, the Plan administrator shall establish a special Valuation Date
appropriate to such event for all Stock Unit Subaccounts and shall cause such
subaccounts, as so valued, automatically to be converted into Interest Income
Subaccounts, which thereafter shall be subject to Section 4.4.
 
        4.4      Interest Income Option
 
          (a)  Interest Income Subaccount.  To the extent that a Nonemployee
Director's Deferral Contributions for a Plan Year are deemed to be invested in
the Interest Income Option, the Participant's Interest Income Subaccount for
such Plan Year shall be credited, s of the date(s) on which Compensation which
comprises such Deferral Contributions would have been paid if not subject to the
Participant's Deferral Election, with such portion of the Nonemployee Director's
Deferral Contributions.
 
   (b)  Crediting of Deemed Interest.  As of each Valuation Date, the Plan
Administrator shall credit a Participant's Interest Income Subaccounts with the
amount of earnings applicable thereto for the period since the immediately
preceding Valuation Date.  Such crediting of earnings for each Interest Income
Subaccount shall be effected, as follows:
 
            (i)  Amount Invested.  The Plan Administrator shall determine the
amount of (A) in the case of an Interest Income Subaccount established in
connection with a Deferral Election for the Plan Year in which such Valuation
Date occurs, such Participant's Deferral Contributions credited to such
Participant's Interest Income Subaccount since the immediately preceding
Valuation Date plus the balance of such Participant's Interest Income Subaccount
for such Plan Year as of the immediately preceding Valuation Date; and (B) in
the case of an Interest Income Subaccount for a prior Plan Year, the balance of
such Participant's Interest Income Subaccount as of the immediately preceding
Valuation Date; minus the amount distributed from such Participant's Interest
Income Subaccount since the immediately preceding Valuation Date; and
 
            (ii)  Determination of Amount.  The Plan Administrator then shall
apply the Credited Interest Rate for such Plan Year to such Participant's
adjusted Interest Income Subaccount (as determined in subparagraph (i) hereof),
and the total amount of investment earnings resulting therefrom shall be
credited to such Participant's Interest Income Subaccount as of such Valuation
Date.
 
        4.5  Good Faith Valuation Binding.  In determining the value of
Accounts, the Plan Administrator shall exercise its best judgment, and all such
determinations of value (in the absence of bad faith) shall be binding upon all
Participants and their Beneficiaries.
 
        4.6  Errors and Omissions in Accounts.  If an error or omission is
discovered in the Account of a Participant or in the amount of a Participant's
Deferral Contributions, the Plan Administrator, in its sole discretion, shall
cause appropriate, equitable adjustments to be made as soon as administratively
practicable following the discovery of such error or omission.


           
ARTICLE V
PAYMENT OF ACCOUNT BALANCES


      
    5.1   Benefit Amounts:
 
          (a)  Benefit Entitlement.  As the benefit under the Plan, each
Participant (or Beneficiary) shall be entitled to receive the total amount of
the Participant's (or Beneficiary's) Accounts, determined as of the most recent
Valuation Date, and payable at such times and in such forms as described in this
Article V.
 
          (b)  Valuation of Benefit.  For purposes hereof, each Account of a
Participant as of any Valuation Date shall be equal to (i) the total amount of
all of such Participant's Deferral Contributions credited thereto; plus (ii) all
deemed investment earnings attributable thereto; minus (iii) the total amount of
all benefit payments previously made therefrom.
 
          (c)  Conversion of Stock Units into Dollars.  For purposes of
converting some or all of a Participant's Stock Units into a dollar amount in
valuing the Participant's Accounts as of any Valuation Date, the value of each
Stock Unit shall be equal to the average of the high and low sales prices of one
share of Company Stock on the New York Stock Exchange for the last Business Day
of each of the three calendar months ending on or immediately preceding such
Valuation Date.
 
        5.2  Elections of Timing and Form.  In conjunction with, and at the time
of, completing a Deferral Election for each Plan Year, a Nonemployee Director
shall select the timing and form of the distribution that will apply to the
Account of such Nonemployee Director for Deferral Contributions (and deemed
investment earnings attributable thereto) for such Plan Year.  The terms
applicable to this selection process are as follows:
 
          (a)  Timing.  For a Participant's Account for each Plan Year, the
Participant may elect that distribution will be made or commence as of any
January 1 following the Plan Year of deferral; provided, he may not select a
benefit payment or commencement date for such Account that is later than the
twentieth January 1 following the end of the Plan Year of deferral.
 
          (b)  Form of Distribution.  For a Participant's Account for each Plan
Year, the Participant may elect that the distribution will be paid in one of the
following forms:
 
            (i)    a single lump-sum cash payment; or
 
           (ii)   substantially equal annual installments (adjusted for
investment earnings between payments in the manner described in Article IV) over
a period of one (1) to ten (10) years.
 
          (c)  Multiple Selections.  A Nonemployee Director may select a
different benefit payment or commencement date and/or a different form of
distribution with respect to such Nonemployee Director's Account for each Plan
Year.  For ease of administration, the Plan
Administrator may combine Accounts and subaccounts of a Participant to which the
same
benefit payment/commencement date and the same form of distribution apply.
 
5.3  Benefit Payments to a Participant.

  (a)  Timing.  A Participant shall receive or begin receiving a distribution of
each of such Participant’s Accounts as of the earlier of (i) the January 1
selected by such Participant with respect to each such Account pursuant to the
terms of Section 5.2(a); or (ii) the January 1 immediately following the date
that such Participant’s service as a Nonemployee Director with BellSouth and all
Affiliates ends for any reason.  An amount payable “as of” any January 1 shall
be made as soon as practicable after such January 1 and, unless extenuating
circumstances arise, no later than January 31.
 
  (b)  Form of Distribution.   A Participant shall receive or begin receiving a
distribution of each of such Participant’s Accounts in cash in the form selected
by such Participant with respect to such Account pursuant to the terms of
Section 5.2(b).


  (c)  Valuation of Single Lump-Sum Payments.   The amount of a Participant’s
single lump-sum distribution of any of such Participant’s Accounts as of any
applicable January 1 shall be equal to the value of such Account as of the
Valuation Date immediately preceding the date on which such distribution is
paid.


  (d)  Valuation of Installment Payments.  For purposes of determining the
amount of any installment payment to be paid as of January 1 from an Account,
the following shall apply:


(i)     for any amount of such Account attributable to an Interest Income
Subaccount as of the immediately preceding Valuation Date, such amount shall be
divided by the number of remaining installments to be paid from such Account
(including the current installment); and
 
                    (ii)    for any portion of such Account attributable to a
Stock Unit Subaccount as of the immediately preceding Valuation Date, the total
number of Stock Units constituting such portion shall be divided by the number
of remaining installments to be paid from such Account (including the current
installment), and the resulting number of Stock Units shall be converted into a
dollar amount (pursuant to the terms of Section 5.1(c)) as of such Valuation
Date.
 
5.4  Death Benefits.

  (a)  General.  If a Participant dies before receiving the entire amount of the
benefit under the Plan, such Participant’s Beneficiary shall receive
distribution of amounts remaining in the Participant’s Accounts in the form, as
elected by the Participant on a Beneficiary designation form described in
Section 5.5, of either:
 
(i)     a single lump-sum cash payment of the entire balance in the
Participant’s Accounts as of the January 1 immediately following the date of the
Participant’s death; or


                (ii)    (A) for Accounts with respect to which distribution has
not commenced under Section 5.2 at the time of the Participant’s death,
substantially equal annual installments (adjusted for investment earnings
between payments in the manner described in Article IV) over a period of one (1)
to ten (10) years, commencing as of the January 1 immediately following the
Participant’s death; and (B) for Accounts with respect to which distribution has
commenced in the form of installments described in Section 5.2(b)(ii) at the
time of the Participant’s death, continuation of such installment payment
schedule.


An amount payable “as of” any January 1 shall be made as soon as practicable
after such January 1 and, unless extenuating circumstances arise, no later than
January 31.


  (b)  Valuation. The valuation rules described in subsection 5.3(c) and 5.3(d)
shall apply to payments described in this Section
 
5.5  Beneficiary Designation.
 
  (a)    General.  A Participant shall designate a Beneficiary or Beneficiaries
for all of such Participant’s Accounts by completing the form prescribed for
this purpose for the Plan by the Plan Administrator and submitting such form as
instructed by the Plan Administrator.  Once a Beneficiary designation is made,
it shall continue to apply until and unless such Participant makes and submits a
new Beneficiary designation form for this Plan.
Notwithstanding the foregoing, after December 31, 2007, no changes may be made
to the form or timing of payment of death benefits on previously submitted
Beneficiary Designation (although the Beneficiary(ies) designated may be changed
consistent with rules prescribed by the Plan Administrator).  Prior to January
1, 2008, any such changes may be made only to the extent permitted by and
consistent with Section 409A.
 
  (b)  No Designation or Designee Dead or Missing.  In the event that:
 
(i)  a Participant dies without designating a Beneficiary;
 
(ii)  the Beneficiary designated by a Participant is not surviving or in
existence when payments are to be made or commence to such designee under the
Plan, and no contingent Beneficiary, surviving or in existence, has been
designated; or


(iii)   the Beneficiary designated by a Participant cannot be located by the
Plan Administrator within 1 year from the date benefit payments are to be made
or commence to such designee; then, in any such events, the Beneficiary of such
Participant shall be the Participant’s surviving spouse, if any can then be
located, and if not, the estate of the Participant, and the entire balance in
the Participant’s Accounts shall be paid to such Beneficiary in the form of a
single lump-sum cash payment described in Section 5.4(a)(i).


  (c)   Death of Beneficiary.  If a Beneficiary who survives the Participant,
and to whom payment of Plan benefits commences, dies before complete
distribution of the Participant’s Accounts, the entire balance in such Accounts
shall be paid to the estate of such Beneficiary in the form of a single lump-sum
cash payment as of the January 1 immediately following such Beneficiary’s
death.  An amount payable “as of” any January 1 shall be made as soon as
practicable after such January 1 and, unless extenuating circumstances arise, no
later than January 31.  The valuation rules described in subsection 5.3(c) shall
apply to any payments described in this subsection 5.5(c).
 
5.6   Taxes.  If the whole or any part of any Participant’s or Beneficiary’s
benefit hereunder shall become subject to any estate, inheritance, income,
employment or other tax which a Participating Company shall be required to pay
or withhold, the Participating Company shall have the full power and authority
to withhold and pay such tax out of any monies or other property in its hand for
the account of the Participant or Beneficiary whose interests hereunder are so
affected.  Prior to making any payment, the Participating Company may require
such releases or other documents from any lawful taxing authority as it shall
deem necessary.  Notwithstanding the foregoing, such withholding will be made
with respect to a benefit under the Plan that is subject to Section 409A unless
(i) such benefit is currently distributable to the Participant, (ii) such
benefit is includible in the gross income of the Participant due to a violation
of Section 409A, or (iii) such withholding is for purposes of FICA tax or
federal income tax with respect to such benefit.
 


 


ARTICLE VI
SPECIAL ELECTION REGARDING RETIREMENT PLAN




6.1  Description of Election.  In connection with the freezing of benefit
accruals under the BellSouth Corporation Directors Retirement Plan (the
“Retirement Plan”) as of April 30, 1997, each active Nonemployee Director shall
be offered a special one-time election to convert the entire value of the
Retirement Plan benefit of such Nonemployee Director into a benefit described in
this Article VI, and thereby cease participation in the Retirement Plan.  The
value of a Retirement Plan benefit with respect to which the election described
in this Section 6.1 is made shall, for all purposes of this Plan (other than
Sections 3.2(b), 3.2(c) and 4.2(b)) except as otherwise provided in this Article
VI, be deemed to be “Compensation” and “Deferral Contributions”, and a separate
Account shall be maintained for such Deferral Contributions as if the election
was a Deferral Election for a separate Plan Year.
 
6.2  Election Deadline.  The Election Deadline for the election described in
Section 6.1 shall be April 28, 1997.
 
6.3  Amount.  Notwithstanding, any contrary provisions of Section 3.2(c), the
election described in Section 6.1 must relate to one hundred percent (100%) of
the value of the Retirement Plan benefit of the Nonemployee Director.
 
6.4  Deemed Investment.  Notwithstanding any contrary provisions of Section 4.2,
Deferral Contributions described in Section 6.1 shall be deemed invested in the
Stock Unit Option.  Notwithstanding any contrary provisions of Section 4.3(a),
the Participant’s Stock Unit Subaccount with respect to Deferral Contributions
described in Section 6.1 shall be  credited as of May 1, 1997, with a number of
Stock Units equal to the number of full and fractional shares of Company Stock
that could have been purchased with the value of the Retirement Plan benefit (as
determined by BellSouth and communicated to the Participant in connection with
the election described in Section 6.1) at the average of the high and low sales
prices of one share of Company Stock on the New York Stock Exchange for the last
Business Day of each of January, February and March 1997.
 
6.5  Payment of Benefits.  Notwithstanding any contrary provisions of Sections
5.2 and 5.3, amounts in each Participant’s Account attributable to Deferral
Contributions described in Section 6.1 shall be payable commencing as of January
1 of the year during which the Retirement Plan benefit of such Nonemployee
Director would have commenced, in substantially equal annual installments
(adjusted for investment earnings between payments in the manner described in
Article IV) for the number of years over which the Retirement Plan benefit of
such Nonemployee Director would have been distributed had the election described
in Section 6.1 not been made.  An amount payable “as of” any January 1 shall be
made as soon as practicable after such January 1 and, unless extenuating
circumstances arise, no later than January 31.
 
6.6  Vesting.  Notwithstanding anything to the contrary in this Plan, including
without limitation Section 3.4, a Participant shall not be eligible for the
benefits described in this Article VI unless the Participant shall have attained
the age of fifty-five (55) years, or more, at the time the Participant
terminates service as a Nonemployee Director.
 




ARTICLE VI-A
SPECIAL ELECTION REGARDING MASTER ACCOUNT




6.1A     Description of Election.  Each active Nonemployee Director shall be
offered a special one-time election to combine into a single Master Account all
of the Nonemployee Director’s Accounts under the Plan.  The election shall be
irrevocable upon the Election Deadline.


6.2A     Election Deadline.  The Election Deadline for the Election described in
Section 6.1A shall be April 30, 2001.


6.3A     Effect of Election.  For each Nonemployee Director making the election
described in Section 6.1A, all Accounts of such Nonemployee Director for each
Plan Year under the Plan, beginning with the first Plan Year under the Plan
which began May 1, 1997, through and including the upcoming Plan Year under the
Plan which begins May 1, 2001, plus the special Account for any such Nonemployee
Director who made the election regarding the Retirement Plan described in
Section 6.1 of the Plan, shall be combined into a single Master Account under
the Plan, with payments from such Master Account to be made under a single
distribution schedule.  As a result of the election described in Section 6.1A,
Nonemployee Directors may delay one or more scheduled benefit payments under an
Account, but may not in any event accelerate the timing of payment of any
benefit under the Plan.  Nonemployee Directors may not elect to combine some,
but not all, of such Accounts into the Master Account.


6.4A     Deemed Investment.  The special one-time election described in Section
6.1A shall not affect the Investment Election made by a Nonemployee Director
with respect to Deferral Contributions for any Plan Year, or the deemed
investment of such Deferral Contributions in either of the Stock Unit Option
and/or the Interest Income Option, or the deemed investment of Deferral
Contributions described in Section 6.1 in the Stock Unit Option.  Stock Unit
Subaccounts and/or Interest Income Subaccounts shall continue to be maintained
in accordance with Section 4.3 and 4.4 of this Plan, respectively, with respect
to the Master Accounts of Nonemployee Directors who make the election described
in Section 6.1A.


6.5A     Election of Timing and Form of Payment.  In conjunction with, and at
the time of, making the special one-time election described in Section 6.1A, a
Nonempoyee Director shall select the timing and form of the distribution that
will apply to the Master Account of such Nonemployee Director, subject to the
following:
 
             (a)           Timing.  The Participant may elect that distribution
will be made or commenced as of any January 1 after the date of such election
(but in no event sooner than January 1, 2003); provided, that the Participant
may not select a benefit payment or a commencement date for the Master Account
(i) that is later than the twentieth (20th) January 1 following such election;
or (ii) that is earlier than the latest date scheduled previously for
distribution to be made or commenced for any Account of such Participant.
  
             (b)           Form of Distribution.  The Participant shall elect
that the distribution from such Participant’s Master Account will be made in one
of the following forms:
 
                     (i)           as single lump-sum cash payment; or


                     (ii)           substantially equal annual installments
(adjusted for investment earnings between payments in the manner described in
Article IV) over a period of one (1) to ten (10) years; provided, however, that
such Participant may not elect to have such distribution made over a period of
years less than the number of years previously elected for the Plan Year with
respect to which such Participant elected the longest payment schedule, or, if
larger, the number of years over which the Participants Special Account with
respect to Retirement Plan benefits, if any, is to be paid.
 
             (c)           Benefit Payments.  The payment of benefits from a
Participant’s Master Account shall be made in accordance with the provisions of
Section 5.3 of the Plan.
 
ARTICLE VII
CLAIMS
 
 
7.1    Initial Claim.  Claims for benefits under the Plan may be filed with the
Plan Administrator on forms or in such other written documents, as the Plan
Administrator may prescribe.  The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed.  In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.


7.2    Appeal.  Any Participant or Beneficiary who has been denied a benefit
shall be entitled, upon request to the Plan Administrator, to appeal the denial
of the claim.  The claimant (or a duly authorized representative) may review
pertinent documents related to the Plan and in the Plan Administrator’s
possession in order to prepare the appeal.  The request for review, together
with written statement of the claimant’s position, must be filed with the Plan
Administrator no later than 60 days after receipt of the written notification of
denial of a claim provided for in Section 7.1.  The Plan Administrator’s
decision shall be made within 60 days following the filing of the request for
review.  If unfavorable, the notice of the decision shall explain the reasons
for denial and indicate the provisions of the Plan or other documents used to
arrive at the decision.


7.3    Satisfaction of Claims.  The payment of the benefits due under the Plan
to a Participant or Beneficiary shall discharge the Participating Company’s
obligations under the Plan, and neither the Participant nor the Beneficiary
shall have any further rights under the Plan upon receipt by the appropriate
person of all benefits.  In addition, (i) if any payment is made to a
Participant or Beneficiary with respect to benefits described in the Plan from
any source arranged by BellSouth or a Participating Company including, without
limitation, any fund, trust, insurance arrangement, bond, security device, or
any similar arrangement, such payment shall be deemed to be in full and complete
satisfaction of the obligation of the Participating Company under the Plan to
the extent of such payment as if such payment had been made directly by such
Participating Company; and (ii) if any payment from a source described in clause
(i) shall be made, in whole or in part, prior to the time payment would be made
under the terms of the Plan, such payment shall be deemed to satisfy such
Participating Company’s obligation to pay Plan benefits beginning with the
benefit which would next become payable under the Plan  and continuing in the
order in which benefits are so payable, until the payment from such other source
is fully recovered.  The Plan Administrator or such Participating Company, as a
condition to making any payment, may require such Participant or Beneficiary to
execute a receipt and release therefor in such form as shall be determined by
the Plan Administrator or the Participating Company.  If receipt and release is
required but the Participant or Beneficiary (as applicable) does not provide
such receipt and release in a timely enough manner to permit a timely
distribution in accordance with the general timing of distribution provisions in
the Plan, the payment of any affected distribution may be delayed until the Plan
Administrator or the Participating Company receives a proper receipt and
release.
 
ARTICLE VIII
SOURCE OF FUNDS




Each Participating Company shall provide the benefits described in the Plan from
its general assets.  However, to the extent that funds in one or more trusts, or
other funding arrangement(s), allocable to the benefits payable under the Plan
are available, such assets may be used to pay benefits under the Plan.  If such
assets are not sufficient or are not used to pay all benefits due under the
Plan, then the appropriate Participating Company shall have the obligation, and
the Participant or Beneficiary, who is due such benefits, shall look to such
Participating Company to provide such benefits.  No Participant or Beneficiary
shall have any interest in the assets of any trust, or other funding
arrangement, or in the general assets of the
Participating Companies other than as general, unsecured creditor.  Accordingly,
a Participating Company shall not grant a security interest in the assets held
by the trust in favor of the Participants, Beneficiaries or any creditor.


 
ARTICLE IX
PLAN ADMINISTRATION


 
9.1   Action by the Plan Administrator.

                       (a)           Individual Administrator.  If the Plan
Administrator is an individual, he or she shall act and record his or her
actions in writing.  Any matter concerning specifically such individual’s own
benefit or rights hereunder shall be determined by the Board or its designee.


                       (b)           Administrative Committee.  If the Plan
Administrator is a committee, action of the Plan Administrator may be taken with
or without a meeting of committee members; provided, action shall be taken only
upon the vote or other affirmative expression of a majority of the committee
members qualified to vote with respect to such action.  If a member of the
committee is a Participant or Beneficiary, he or she shall not participate in
any decision which solely affects his or her own benefit under the Plan. For
purposes of administering the Plan, the Plan Administrator shall choose a
secretary who shall keep minutes of the committee’s proceedings and all records
and documents pertaining to the administration of the Plan.  The secretary may
execute any certificate or any other written direction on behalf of the Plan
Administrator.
 
9.2   Rights and Duties of the Plan Administrator.  The Plan Administrator shall
administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:
 
      (a)           to construe, interpret and administer the Plan;
 
      (b)           to make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;
 
      (c)           to compute and certify to Participating Companies the amount
and kinds of benefits payable to Participants and Beneficiaries, and to
determine the time and manner in which such benefits are to be paid;
 
      (d)           to authorize all disbursements by a Participating Company
pursuant to the Plan;
 
      (e)           to maintain all the necessary records of the administration
of the Plan;
 
      (f)           to make and publish such rules and procedures for the
regulation of the Plan as are not inconsistent with the terms hereof;
 
      (g)           to delegate to other individuals or entities from time to
time the performance of any of its duties or responsibilities hereunder; and
 
  (h)           to hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.
 
The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of such benefits, and its decisions on such matters shall be final
and conclusive on all parties.
 
            9.3    Bond; Compensation.  The Plan Administrator and (if
applicable) its members shall serve as such without bond and without
compensation for services hereunder.  All expenses of the Plan Administrator
shall be paid by the Participating Companies.
 
            9.4    Post-Merger Plan Administration.  Notwithstanding anything to
the contrary in this Plan, following the Merger, responsibility for
administration of the Plan shall be determined under the terms of the Rabbi
Trust Agreements.  As provided in the Rabbi Trust Agreements, claims for
benefits, appeals of benefit denials and Plan interpretations shall be made by a
“Trust Contractor” or “Independent Fiduciary” (as such terms are defined in the
Rabbi Trust Agreements), as the case may be.  At any time during which a Trust
Contractor or Independent Fiduciary shall, under the terms of the Rabbi Trust
Agreements, have such Plan administrative responsibilities, the term “Plan
Administrator” as used in this Plan shall refer to such Trust Contractor or
Independent Fiduciary.
 
ARTICLE X
AMENDMENT AND TERMINATION




            10.1  Amendments.  Subject to Section 10.3, the Board shall have the
right, in its sole discretion, to amend the Plan in whole or in part at any time
and from time to time.  In addition, the Plan Administrator shall have the
right, in its sole discretion, to amend the Plan at any time and from time to
time so long as such amendment is not of a material nature.  Notwithstanding the
foregoing, no such action shall accelerate or postpone the time or schedule of
payment of any Plan benefits except as may be permitted under Section 409A and
regulations thereunder.
 
            10.2  Termination of Plan.  Subject to Section 10.3, BellSouth
reserves the right to discontinue and terminate the Plan at any time, for any
reason.  Any action to terminate the Plan shall be taken by the Board and such
termination shall be binding on all Participating Companies, Participants and
Beneficiaries.
 
            10.3  Limitation on Authority.  Except as otherwise provided in this
Section 10.3, no contractual right created by and under any Deferral Election
made prior to the effective date of any amendment or termination shall be
abrogated by any amendment or termination of the Plan, absent the express,
written consent of the Participant who made the Deferral Election.
 
              (a)          Plan Amendments.  The limitation on authority
described in this
Section 10.3 shall not apply to any amendment of the Plan which is reasonably
necessary, in the opinion of counsel, (i) to preserve the intended tax
consequences of the Plan described in Sections 11.1 and 11.10, (ii) to preserve
the status of the Plan as an unfunded, nonqualified deferred compensation plan
for the benefit of a select group of management or highly compensated employees
and not subject to the requirements of Part 2, Part 3 and Part 4 of Title I of
ERISA, or (iii) to guard against other material adverse impacts on Participants
and Beneficiaries, and which, in the opinion of counsel, is drafted primarily to
preserve such intended consequences, or status, or to guard against such adverse
impacts.
 
              (b)         Plan Termination.  The limitation on authority
described in this Section 10.3 shall not apply to any termination of the Plan as
the result of a determination that, in the opinion of counsel, (i) Participants
and Beneficiaries generally are subject to federal income taxation (including
but not limited to taxation, penalty taxes, interest or other adverse tax
consequences under Section 409A) on Deferral Contributions or other amounts in
Participant Accounts prior to the time of distribution of amounts under the
Plan, or (ii) the Plan is generally subject to Part 2, Part 3 or Part 4 of Title
I of ERISA, but in either case only if such termination is reasonably necessary,
in the opinion of counsel, to guard against material adverse impacts on
Participants and Beneficiaries, or BellSouth or Participating Companies. Upon
such termination, the entire amount in each Participant’s Accounts shall be
distributed in a single lump-sum distribution as soon as practicable after the
date on which the Plan is terminated; provided, no benefit under the Plan that
is subject to Section 409A shall be distributed prior to the earliest date such
distribution would be permitted under Section 409A.  In such event, the Plan
Administrator shall declare that the date of termination (or, if such day is not
a Business Day, the last Business Day immediately preceding such day) shall be a
Valuation Date and all distributions shall be made based on the value of the
Accounts as of such Valuation Date.
 
              (c)         Opinions of Counsel.  In each case in which an opinion
of counsel is contemplated in this Section 10.3, any such opinion shall be in
writing and delivered to the Board, rendered by a nationally recognized law firm
selected or approved by the Board.
 
ARTICLE XI
MISCELLANEOUS




            11.1  Taxation.  It is the intention of BellSouth that the benefits
payable hereunder shall not be deductible by the Participating Companies nor
taxable for federal income tax purposes to Participants or Beneficiaries until
such benefits are paid by the Participating Company to such Participants or
Beneficiaries.  When such benefits are so paid, it is the intention of the
Participating Companies that they shall be deductible by the Participating
Companies under Code Section 162.
 
            11.2  Withholding.  All payments made to a Participant or
Beneficiary hereunder shall be reduced by any applicable federal, state or local
withholding or other taxes or charges as may be required under applicable law.
 
            11.3  No Employment Contract.  Nothing herein contained is intended
to be nor shall be construed as constituting a contract or other arrangement
between a Participating Company and any Participant to the effect that the
Participant will be employed by the Participating Company or continue to be a
Nonemployee Director for any specific period of time.
 
            11.4  Headings.  The headings of the various articles and sections
in the Plan are solely for convenience and shall not be relied upon in
construing any provisions hereof.  Any reference to a section shall refer to a
section of the Plan unless specified otherwise.
         
            11.5  Gender and Number.  Use of any gender in the Plan will be
deemed to include all genders when appropriate, and use of the singular number
will be deemed to include the plural when appropriate, and vice versa in each
instance.
 
            11.6  Assignment of Benefits.  The right of a Participant or
Beneficiary to receive payments under the Plan may not be anticipated,
alienated, sold, assigned, transferred, pledged, encumbered, attached or
garnished by creditors of such Participant or Beneficiary, except by will or by
the laws of descent and distribution and then only to the extent permitted under
the terms of the Plan.
 
            11.7  Legally Incompetent.  The Plan Administrator, in its sole
discretion, may direct that payment be made to an incompetent or disabled
person, for whatever reason, to the guardian of such person or to the person
having custody of such person, without further liability on the part of a
Participating Company for the amount of such payment to the person on whose
account such payment is made.
 
            11.8  Entire Document.  This Plan document sets forth the entire
Plan and all rights and limits.  Except for a formal amendment hereto, no
document shall modify the Plan or create any additional right or benefits.
 
            11.9  Governing Law.  The Plan shall be construed, administered and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the State of
Georgia.  If any provisions of this instrument shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.


           11.10 Plan to Comply with Code Section 409A.  Notwithstanding any
provision to the contrary in this Plan, each provision of this Plan shall be
interpreted to permit the deferral of compensation and the payment of deferred
amounts in accordance with Code Section 409A and any provision that would
conflict with such requirements shall not be valid or enforceable.

